1
2
3
4
5
6
                      UNITED STATES DISTRICT COURT
7
                     EASTERN DISTRICT OF CALIFORNIA
8
9    EVELYN VARGAS, an individual,              Case No. 2:19-CV-02397-JAM-EFB
10
                            Plaintiffs.         ORDER FOR DISMISSAL OF
11
                                                DEFENDANT STARBUCKS
12          v.                                  CORPORATION WITHOUT
                                                PREJUDICE
13
     TARGET CORPORATION, a
14   Minnesota Corporation; PROMESA         District Judge: Hon. John A. Mendez
15   WILSON; an individual; STARBUCKS
     CORPORATION, a Washington
16   Corporation; and DOES 1-50, inclusive.
17
                            Defendants.
18
19
20                           ORDER FOR DISMISSAL
21        Pursuant to the stipulation of parties under Federal Rule of Civil
22   Procedure 41(a), it is hereby ordered that Defendant STARBUCKS
23   CORPORATION be dismissed without prejudice.
24
     Dated: March 4, 2020
25
26                                        /s/ John A. Mendez_______
27                                        Hon. John A. Mendez
                                          U.S. District Court Judge
28

                                            1
     JOINT STIPULATION AND ORDER FOR DISMISSAL PURSUANT TO FRCP 41(a)
